Citation Nr: 1546452	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  11-06 667	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertensive vascular disease (hypertension).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1968 to February 1971 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

There is currently no justiciable case or controversy for active consideration by the Board on the issue of entitlement to service connection for hypertension.


CONCLUSION OF LAW

The Veteran's appeal on the issue of service connection for hypertension is dismissed because it is not a justiciable case or controversy currently before the Board.  38 U.S.C.A. §§ 7102, 7104, 7105, 7107 (West 2014); 38 C.F.R. §§ 19.4, 20.101, 20.200, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2014, the RO granted the Veteran service connection for type II diabetes mellitus and assigned an initial rating of 20 percent under Diagnostic Code 7913, for diabetes mellitus.  38 C.F.R. § 4.120.  After a VA examination in April 2015 noting that the Veteran's blood pressure was getting harder to control and "may have some overlap with renal damage to the kidneys" from diabetes, the RO included the Veteran's hypertension as a complication of his type II diabetes mellitus in an April 2015 rating decision.  Applying Diagnostic Code 7913, the RO found that the Veteran's hypertension would be noncompensable if rated by itself, and accordingly did not assign a separate rating to the Veteran's hypertension.  To date, the April 2015 RO decision has not been appealed.

Based upon the foregoing, the Board finds that there is no justiciable case or controversy as to the matter of service connection for hypertension as contemplated by 38 U.S.C.A. §§ 7102, 7104, 7107 and 38 C.F.R. § 19.4.  Consequently, in the absence of any justiciable question, the appeal as to the issue of service connection for hypertension must be dismissed.


ORDER

The appeal of the issue of entitlement to service connection for hypertension is dismissed.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


